Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 24 are pending.  Claims 1, 10, 12 are independent.    File date is 3-23-2021.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 6, 8, 10 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thubert et al. (US PGPUB No. 20150163091).     	
 
Regarding Claims 1, 10, 16, Thubert discloses a parallel flooding topology repair method performed by a network node and a sequential flooding topology repair method performed by a network node for repairing a flooding topology and a network node, the parallel flooding topology repair method and the sequential flooding topology repair method and network node comprising: 
a)  detecting a network failure, the network failure being at least one of a failed link and a failed node; (Thubert ¶ 003, ll 1-2: disclosure relates to detecting failed links within a network; ¶ 017, ll 1-19: techniques provided in order to reroute network traffic in a network responsive to one or more failures in network using a data plane protocol; network includes multiple routing arcs for routing of network traffic to a destination; each routing arc (network topology) comprising nodes connected in sequence by links; techniques to handle a single failure in the arc (network topology), a first failure is detected in the arc; (selected: failed links))    
b)  determining that the network failure is on a flooding topology; (Thubert ¶ 020, ll 1-18: environment includes multiple destination devices, e.g., client computers, configured to communicate with each over communication network, which includes wide area networks (WANs), e.g., Internet, and local area networks (LANs); communication network includes one or more routing networks to route network traffic in the form of data packets within communication network to and from destination devices; ¶ 029, ll 10-19: failure occurs, topology (network environment) is able to repair itself quickly and autonomously in order to reroute network traffic in the topology away from the failure locations, (i.e., away from breakages in arcs (network topology)), for continued routing toward destination)    
c)  determining whether the flooding topology is split due to the network failure; (Thubert ¶ 104, ll 1-4: sending a data plane Cursor-Reject frame if network traffic is not able to exit the arc through the node; (no path exist to connect to destination)) and 
d)  repairing a local flooding topology when the flooding topology is split due to the network failure. (Thubert ¶ 017, ll 1-19: techniques provided to reroute network traffic in a network responsive to one or more failures in the network using a data plane protocol)    

Furthermore for Claim 16, Thubert discloses wherein a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the network node to perform operations.  (Thubert ¶ 052, ll 6-15: memory comprises one or more computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor) it is operable to perform the operations described herein)    

Regarding Claims 2, 17, Thubert discloses the parallel flooding topology repair method of claim 1 and the network node of claim 16, wherein repairing the local flooding topology comprises: 
a)  computing a backup path for the network failure to repair the flooding topology; and b) determining whether the backup path traverses the network node; (Thubert ¶ 017, ll 1-19: each routing arc comprises nodes connected in sequence by reversible links (backup paths) oriented away from a node initially holding a cursor toward one of first and second edge nodes and their corresponding edges at opposite ends of the arc and through which network traffic exits arc; (reversible link, backup link))    
c)  determining whether local links of the network node on the backup path are on the flooding topology when the backup path traverses the network node; (Thubert ¶ 017, ll 1-19: each routing arc comprises nodes connected in sequence by reversible links (backup paths) oriented away from a node initially holding a cursor toward one of first and second edge nodes and their corresponding edges at opposite ends of the arc and through which network traffic exits arc; (reversible link, backup link)) and 
d)  adding the local links of the network node on the backup path into the flooding topology temporarily until a new flooding topology is built when the local links of the network node on the backup path are not on the flooding topology. (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using a data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of network traffic to destination)    

Regarding Claims 3, 18, Thubert discloses the parallel flooding topology repair method of claim 1 and the network node of claim 16, wherein the failed link is detected by one of identifying a link in a link state database (LSDB) of the network node that is not in a received link state, or locally through a link down event, and wherein the failed node is detected by determining that every link attached to the failed node has failed. (Thubert ¶ 104, ll 1-4: sending a data plane Cursor-Reject frame if network traffic is not able to exit the arc through the node; (no path exist to connect to destination))   

Regarding Claims 4, 19, Thubert discloses the parallel flooding topology repair method of claim 1 and the network node of claim 16, wherein the failed link is on the flooding topology when there is a flag for the failed link in a link state database (LSDB) of the network node indicating that the failed link is on the flooding topology, or when the failed link is in a link state in a link state database (LSDB) of the network node for the flooding topology. (Thubert ¶ 103, ll 1-4: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination))    

Regarding Claims 5, 20, Thubert discloses the parallel flooding topology repair method of claim 1and the network node of claim 16, wherein the failed node is on the flooding topology when there is a link on the flooding topology that connects to the failed node, or when the failed node is in a link state in a link state database (LSDB) of the network node for the flooding topology. (Thubert ¶ 103, ll 1-3: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination))    

Regarding Claim 6, Thubert discloses the parallel flooding topology repair method of claim 1, wherein determining whether the flooding topology is split by the failed link comprises: 
a)  determining whether there is a path on the flooding topology between a first node and a second node that was connected by the failed link; (Thubert ¶ 103, ll 1-4: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination))    
b)  determining that the flooding topology is split by the failed link when there is no path on the flooding topology between the first node and the second node that was connected by the failed link; (Thubert ¶ 104, ll 1-4: sending a data plane Cursor-Reject frame if network traffic is not able to exit the arc through the node; (no path exist to connect to destination)) and 
c)  determining that the flooding topology is not split by the failed link when there is the path on the flooding topology between the first node and the second node that was connected by the failed link. (Thubert ¶ 103, ll 1-4: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination))    

Regarding Claim 8, Thubert discloses the parallel flooding topology repair method of claim 1, wherein determining whether the flooding topology is split by the failed node comprises: 
a)  determining whether the network node has a direct link to the failed node; (Thubert ¶ 017, ll 1-19: each routing arc comprises nodes connected in sequence by reversible links (backup paths) oriented away from a node initially holding a cursor toward one of first and second edge nodes and their corresponding edges at opposite ends of arc and through which network traffic exits arc; (reversible link, backup link))     
b)  determining whether there is a path on the flooding topology between the network node and every other node that was directly connected to the failed node; (Thubert ¶ 103, ll 1-4: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination)) and 
c)  determining that the flooding topology is split by the failed node when there is no path on the flooding topology between the network node and every other node that was directly connected to the failed node. (Thubert ¶ 104, ll 1-4: sending a data plane Cursor-Reject frame if network traffic is not able to exit the arc through the node; (no path exist to connect to destination))    

Regarding Claim 11, Thubert discloses the method of claim 10, wherein sequential flooding topology repair process comprises: 
a)  computing a backup path from the network node to each of the other nodes connected to the network failure; and b) determining whether local links of the network node on the backup path are on the flooding topology; (Thubert ¶ 017, ll 1-19: each routing arc comprises nodes connected in sequence by reversible links (backup paths) oriented away from a node initially holding a cursor toward one of first and second edge nodes and their corresponding edges at opposite ends of the arc and through which network traffic exits arc; (reversible link, backup link))    
c)  adding the local links of the network node on the backup path into the flooding topology temporarily until a new flooding topology is built when the local links of the network node on the backup path are not on the flooding topology; (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of network traffic to destination) and 
d)  sending a flooding topology repair request to a next hop node along the backup path. (Thubert ¶ 017, ll 1-19: each routing arc comprises nodes connected in sequence by reversible links (backup paths) oriented away from a node initially holding a cursor toward one of first and second edge nodes and their corresponding edges at opposite ends of arc and through which network traffic exits arc; (reversible link, backup link))  

Regarding Claims 12, 21, Thubert discloses a sequential flooding topology repair method performed by a network node for repairing a flooding topology and a network node, the sequential flooding topology repair method and network node comprising: 
a)  receiving a flooding topology repair request; and b) determining whether local links of the network node on a backup path are on the flooding topology; (Thubert ¶ 017, ll 1-19: each routing arc comprises nodes connected in sequence by reversible links (backup paths) oriented away from a node initially holding a cursor toward one of first and second edge nodes and their corresponding edges at opposite ends of the arc and through which network traffic exits arc; (reversible link, backup link))    
c)  adding the local links of the network node on the backup path into the flooding topology temporarily until a new flooding topology is built when the local links of the network node on the backup path are not on the flooding topology; and d) sending the flooding topology repair request to a next hop node along the backup path. (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using a data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of the network traffic to the destination)   

Furthermore for Claim 21, Thubert discloses wherein a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the network node to perform operations.  (Thubert ¶ 052, ll 6-15: memory comprises one or more computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor) it is operable to perform the operations described herein)    

Regarding Claims 13, 22, Thubert discloses the method of claim 12 and the network node of claim 21, further comprising one of extracting the backup path from the flooding topology repair request or computing the backup path from the network node to an end node of the backup path when the flooding topology repair request does not include the backup path. (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using a data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of network traffic to destination)    

Regarding Claims 14, 23, Thubert discloses the method of claim 12 and the network node of claim 21, wherein the flooding topology repair request is an extended Hello packet, wherein the extended Hello packet is an Open Shortest Path First (OSPF) Hello packet that includes a backup path bit (BP-bit) in an Extended Options and Flags field of an Extended Options and Flag-Type-Length-Value (EOF-TLV) in the OSPF Hello packet, wherein the BP-bit is set to indicate that a link on the backup path connecting a sending node and a receiving node is temporarily added on the flooding topology by the sending node, and wherein the OSPF Hello packet includes a backup path endpoints TLV defined in a link-local signaling (LLS) data block of the OSPF Hello packet, the backup path endpoints TLV comprising two end nodes of the backup path. (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using a data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of network traffic to destination)    

Regarding Claims 15, 24, Thubert discloses the method of claim 12 and the network node of claim 21, wherein the flooding topology repair request is an extended Intermediate System to Intermediate System (IS-IS) Hello packet, wherein the extended IS-IS Hello packet is an IS-IS Hello packet that includes a backup path bit (BP-bit) in an Extended Options and Flags field of an EOF-TLV in the IS-IS Hello packet, wherein the BP-bit is set to indicate that a link on the backup path connecting a sending node and a receiving node is temporarily added on the flooding topology by the sending node, and wherein the extended IS-IS Hello packet includes a backup path endpoints TLV that comprises two end nodes of the backup path. (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using a data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of network traffic to destination)     

Regarding Claim 18, Thubert discloses the network node of claim 16, wherein the failed link is detected by one of identifying a link in a link state database (LSDB) of the network node that is not in a received link state, or locally through a link down event, and wherein the failed node is detected by determining that every link attached to the failed node has failed. (Thubert ¶ 030, ll 1-10: techniques perform link repair and reroute operation in arc topology using a data plane protocol that operates within broken/failed arcs and arcs connected thereto; based on data plane protocol, nodes within a broken arc exchange management frames in data plane with each in order to reconfigure links and reroute network traffic in broken arc to compensate for breakage and provide continued routing of the network traffic to the destination; ¶ 104, ll 1-4: sending a data plane Cursor-Reject frame if network traffic is not able to exit arc through node; (no path exist to connect to destination))    

Regarding Claim 19, Thubert discloses the network node of claim 16, wherein the failed link is on the flooding topology when there is a flag for the failed link in a link state database (LSDB) of the network node indicating that the failed link is on the flooding topology, or when the failed link is in a link state in a link state database (LSDB) of the network node for the flooding topology. (Thubert ¶ 103, ll 1-4: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination))    

Regarding Claim 20, Thubert discloses the network node of claim 16, wherein the failed node is on the flooding topology when there is a link on the flooding topology that connects to the failed node, or when the failed node is in a link state in a link state database (LSDB) of the network node for the flooding topology. (Thubert ¶ 103, ll 1-4: sending a data plane Cursor-Grant frame if network traffic is able to exit the arc through the node; ((path exist to connect to destination))  

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert in view of Nof et al. (US PGPUB No. 20140198630).   

Regarding Claims 7, 9, Thubert discloses the parallel flooding topology repair method of claim 1 and the parallel flooding topology repair method of claim 1, wherein determining whether the flooding topology is split by the failed link. 
Furthermore, Thubert discloses a determining that a topology is split. (Thubert ¶ 104, ll 1-4: sending a data plane Cursor-Reject frame if network traffic is not able to exit the arc through the node; (no path exist to connect to destination)) 
Thubert does not explicitly disclose determining a first number of nodes on topology, comparing first number of nodes on topology to a second number of nodes on topology, and determining failure of links due to difference in numbers. 
However, Nof discloses:
a)  determining a first number of nodes on the flooding topology by traversing the flooding topology; and b) comparing the first number of nodes on the flooding topology to a second number of nodes on the flooding topology maintained in a link state database (LSDB) of the network node; and c) determining that the topology is split when the first number of nodes on the flooding topology is less than the second number of nodes on the flooding topology. (Nof ¶ 040, ll 1-11: parameter such as a number of downstream nodes in network that are not presently experiencing failure, but have a likelihood or other probability of experiencing failure due to failure of one or more upstream nodes; generating a failure repair sequence that optimizes or gives priority to maximizing or relatively increasing the prevention of failure of downstream nodes not presently experiencing failure, e.g., by minimizing or relatively reducing the number of such downstream nodes; (different numbers of upstream and downstream nodes, results in failure of links))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thubert for determining a first number of nodes on topology, comparing first number of nodes on topology to a second number of nodes on topology, and determining failure of links due to difference in numbers as taught by Nof. One of ordinary skill in the art would have been motivated to employ the teachings of Nof for the benefits achieved from a system that enables determining link failures associated with number of links. (Nof ¶ 040, ll 1-11)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/	                                                                            2-11-2022Primary Examiner, Art Unit 2443